COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Vincent Alushula v. The State of Texas

Appellate case number:      01-16-01009-CR

Trial court case number:    2040600

Trial court:                County Criminal Court at Law No. 4 of Harris County

        On February 23, 2017, we abated this appeal, remanded the case to the trial court,
and directed the trial court to execute an amended certification of appellant’s right to
appeal indicating whether he has the right to appeal. The district clerk has filed a
supplemental clerk’s record containing the trial court’s findings of fact and conclusions
of law, including the finding that appellant wishes to continue his appeal, and a
certification of appellant’s right to appeal, stating that this case “is not a plea-bargain
case, and the defendant has the right of appeal.” Accordingly, we REINSTATE this case
on the Court’s active docket.

       The reporter’s record was filed on January 19, 2017, and the clerk’s record was
filed on January 20, 2017. Appellant’s brief is due to be filed in this Court no later
than 30 days from the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: May 2, 2017